Citation Nr: 0019959	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July to October 1991.  
The veteran served in the Southwest Asia theater of 
operations during Operation Desert Storm.

The matter on appeal before the Board of Veterans' Appeals 
(Board) derives from a December 1992 rating action which 
denied service connection for headaches and dizziness.  The 
Board remanded the matter in March 1995 and December 1998.  
Because the claim remains denied, it has been returned for 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

3.  The competent evidence shows that the veteran's dizziness 
and headaches are related to service.  


CONCLUSION OF LAW

The veteran's chronic headaches and dizziness had its onset 
in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his headaches and dizziness began 
in service.  Thus, service connection is warranted. 

Law and Regulation

VA law and regulation provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The regulations also 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)(ii); 
see also 38 U.S.C.A. § 1117(a), (b).

For the purposes of this section (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317; see also 38 U.S.C.A. § 1117(e).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(2), (3), (4), (5); see also 
38 U.S.C.A. § 1117(c), (d).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b); see also 
38 U.S.C.A. § 1117(c), (d).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

Background and Analysis

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The veteran has proof of active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, has proof of one or more signs 
or symptoms of undiagnosed illness, i.e., headaches and 
dizziness; and has proof of objective indications of chronic 
disability manifest during service, as service medical 
records document complaints of and treatment for headaches 
and in February 1999, a diagnosis of chronic headaches and 
dizziness was made and the examiner stated that the 
disability started in service.  The medical evidence also 
indicates that the chronic disability is the result of the 
undiagnosed illness.  VAOGCPREC. 4-99 (May 3, 1999).

The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After carefully reviewing and weighing the evidence in this 
case, the Board finds that service connection for headaches 
and dizziness as a result of Persian Gulf War syndrome is 
warranted.  In this case, the service administrative records 
show that the veteran is a "Persian Gulf veteran."  From 
July to October 1991, the veteran served on active duty in 
the Southwest Asia theater of operation in the Persian Gulf 
War.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(d).  

The evidence also shows that the veteran has a chronic 
disability resulting from an illness manifested by headaches 
and dizziness, that the disability became manifest during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War and by history, physical 
examination, and laboratory tests cannot be attributed to any 
know clinical diagnosis.  38 U.S.C.A. § 1117(a); 
38 C.F.R. § 3.317(a)(i), (ii).  

The service medical records show that in September 1991, the 
veteran complained of constant headaches and dizziness.  
Although examination at that time was normal, the assessment 
was normal examination, headaches.  Differential diagnoses 
include benign positional vertigo and diabetes mellitus, 
which was not supported by laboratory findings.  

Subsequent to service, the medical evidence shows that 
although clinical findings remained normal, the veteran 
continued to complain of headaches and dizziness and receive 
treatment.  Medical reports from Dale Medical Center show 
that in August 1994 the veteran complained of headaches and 
stated that he had experienced them intermittently since 
Operation Desert Storm.  After examination, a diagnosis of 
cephalalgia was made.  A history of headaches is also 
documented throughout reports from Southeast Alabama Medical 
Center.  Additionally, VA outpatient treatment reports show 
that in December 1994 he complained of headaches.  Although 
clinical findings remained normal, including a November 1994 
head computed tomography (CT) scan to include notations from 
his Persian Gulf examination, the diagnostic impression was 
headaches, rule out Saudi Syndrome.

On VA examination in September 1995 the veteran provided a 
history of having an onset of headaches and dizziness while 
in the Persian Gulf.  Again, on examination, clinical 
findings were normal, except for the veteran's blood pressure 
reading.  The examiner noted that the headaches did not 
appear to be migraine in etiology and rendered diagnoses of 
history of headaches and hypertension.  The Board notes that 
the examiner did not attribute the veteran's headaches to his 
hypertensive disorder.

Also of record are the following: an August 1995 Sick Slip 
showing that the veteran received treatment for headaches 
during reservist duty; medical reports from Flowers Hospital 
dated from 1986 to 1993 showing treatment for unrelated 
disorders; medical reports from Wiregrass Hospital dated in 
1996 showing complaints of a headache; and medical reports 
from the Southeast Alabama Medical Center.  The Southeast 
Alabama Medical Center reports document complaints of 
dizziness and headaches.  They also show that in May 1997 the 
veteran sustained a blunt laceration to the face resulting 
from an attempt to kill a snake with a shotgun.  The veteran 
explained that the weapon flew backwards and struck him in 
the face.  Although no loss of consciousness, neck pain, 
neuro vascular deficit, headache, visual changes, numbness, 
paresthesia, tingling, etc. were noted and clinical findings 
were normal, the veteran was given head and neck 
instructions.

On VA examination in February 1999, the examiner reviewed the 
veteran's medical history, claims folder, and subjective 
complaints.  Examination revealed that the veteran complained 
of dizziness, had difficulty on heel-to-toe walking and 
finger-to-nose of the left side, and a positive Romberg test 
(swaying was present); otherwise, findings were normal.  The 
diagnosis was chronic headaches and dizziness.  The examiner 
then stated that the veteran's headaches did not appear to be 
migraines.  The veteran had tension headaches that were 
chronic in nature and were noted to have started in service 
in September 1991, wherein a history of headaches and 
dizziness of one-month duration was noted.  The examiner then 
noted that a previous CT scan of the head with and without 
contrast from November 1994 was normal.  Nonetheless, because 
of the veteran's recently increasing complaints of dizziness, 
he was referred to walk-in clinic for further evaluation.  
The examiner then wrote that the veteran had mild 
hyperglycemia, reflected in his current and previous labs, 
indicating possible development of adult onset diabetes 
mellitus in the near future and that part of his recently 
increasing dizziness could be related to this, although he 
had dizziness associated with headaches.

Given the foregoing, the Board finds that service connection 
is warranted.  The evidence demonstrates that the veteran's 
headaches and dizziness is chronic in nature, as the veteran 
has received treatment for the signs and symptoms for over a 
period of six months and a diagnosis of chronic headaches and 
dizziness has been made.  The evidence also shows that the 
veteran's chronic headaches and dizziness result from an 
undiagnosed illness.  In this regard, the Board acknowledges 
that in September 1995, a diagnosis of hypertension was made.  
However, the examiner did not relate the veteran's headaches 
and dizziness to that disease.  Additionally, although on 
recent examination, the examiner stated that the veteran was 
mildly hyperglycemic, which indicated the possible 
development of adult onset diabetes, he again did not relate 
the veteran's signs and symptoms to that disease.  Instead, 
the examiner concluded that the veteran's increased dizziness 
could be related to this, and reiterated that the veteran had 
had dizziness associated with headaches for sometime.  Thus, 
the evidence does not show that his disability is 
attributable to a diagnosed disorder.

The Board also notes that there is no affirmative evidence of 
record demonstrating that the veteran's headaches and 
dizziness were not incurred during service in the Southwest 
Asia theater of operations during the Persian Gulf War.  On 
the contrary, the probative and persuasive evidence indicates 
that the veteran's headaches and dizziness had its onset 
during service.  Throughout the appeal, the veteran avers 
that prior to service he had no difficulties with headaches 
and dizziness.  See Personal Hearing Transcript dated in 
March 1993.  Moreover, on VA examination in February 1999, 
after reviewing the veteran's claims folder, the examiner 
opined that the veteran's headaches had their onset in 
service.

There is no affirmative evidence that the veteran's chronic 
headaches and dizziness was caused by a supervening condition 
either.  It is acknowledged that in May 1997, private medical 
reports show that the veteran incurred an injury to the head.  
(See Southeast Alabama Medical Reports).  However, in this 
case, the record shows that the veteran complained of 
headaches and dizziness on numerous occasions prior to this 
incident.  Further, even though the veteran incurred a trauma 
to the head at that time and received treatment, there is no 
affirmative evidence that his headaches and dizziness was 
caused by that incident.  Reports generated at that time show 
that the veteran denied any resulting loss of consciousness, 
neck pain, neuro vascular deficit, headache, visual changes, 
numbness, paresthesia, tingling, etc., and clinical finding 
were normal.  

Finally, there is no affirmative evidence showing that the 
veteran's headaches and dizziness is the result of his own 
willful misconduct or the abuse of alcohol or drugs.  

Given the foregoing discussion, the evidence shows that the 
veteran's chronic headaches and dizziness disability 
manifested during service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Thus, entitlement to 
service connection is warranted.  
38 U.S.C.A. §§ 1117(a), 5107(b); 38 C.F.R. § 3.317(a)(1)(i), 
(ii).


ORDER

Entitlement to service connection for headaches and dizziness 
is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

